Citation Nr: 9933967	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which held that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for pes planus and a right ankle disorder.

A Travel Board hearing was held on May 18, 1999, before 
George Senyk, a member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1948 denied 
service connection for pes planus, essentially on the basis 
that the disorder preexisted, and was not aggravated by, 
service.  

2.  Evidence added to the record subsequent to the April 1948 
rating decision does not tend to show that preexisting pes 
planus increased in severity during service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection for a right ankle disorder was denied 
by an unappealed January 1963 rating decision, essentially on 
the basis that there was no nexus between any right ankle 
disorder then shown and the veteran's active service.  

4.  Evidence added to the record subsequent to the January 
1963 rating decision does not tend to show a nexus between 
the veteran's right ankle disorder and service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1948 rating decision 
denying service connection for pes planus is not new and 
material, and that claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a)  (1999).

2.  Evidence received since the January 1963 rating decision 
denying service connection for a right ankle disorder is not 
new or material, and that claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a rating decision in April 1948, the RO denied service 
connection for pes planus.  The RO concluded that pes planus 
was not incurred in or aggravated by service.  In a January 
1963 rating decision, the RO denied service connection for a 
right ankle disorder, finding that no evidence showed that 
such disorder was incurred in or related to service.  The 
veteran was notified of these decisions in April 1948 and 
February 1963, respectively, and did not appeal them.  Thus, 
they became final.  38 U.S.C.A. § 7105.

The veteran sought to reopen these claims in June 1996.  In a 
December 1996 rating decision, the RO declined to reopen the 
claims, determining that new and material evidence had not 
been submitted.  
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999) .  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Service connection based 
on "aggravation" is authorized when a disease or injury 
that existed prior to service increased in severity during 
service "unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a)  (1999).  "Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service ... Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service."  38 C.F.R. 
§ 3.306(b) (1999).

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991)  ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).
Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
III.  Evidence

a.  Evidence considered by the RO in April 1948

The evidence before the RO at the time of its April 1948 
rating decision consisted solely of the veteran's service 
medical records.  These records show that he had 1st degree 
pes planus at the time of his entry into active duty, 
according to a November 1946 induction medical examination 
report.  Outpatient records show that the veteran was noted 
to have pes planus, 2nd degree, in December 1946.  Outpatient 
treatment was provided from December 1946 to July 1947, 
consisting of use of an elastic bandage and arch supports.  
The veteran was admitted to a hospital in July 1947 with a 
diagnosis of symptomatic pes planus, 3rd degree, with slight 
eversion.  The condition was noted to have existed prior to 
service.  Medical history provided by the veteran reflects 
that for several years he had pains, which were transient in 
nature and not particularly severe, in the muscles of both 
lower extremities.  He had no difficulty prior to enlistment.  
After injuring his left ankle, the veteran had complaints of 
moderate pain in both feet, precipitating the admission.  An 
August 1947 X-ray report indicates that there was a loss of 
the normal arch of the feet, bilaterally; there was no other 
pathology.  A September 1947 medical record shows that he had 
pes planus, 1st degree, bilateral.  It was noted to be 
congenital and to have existed prior to service.  A February 
1948 Medical Board consultation report reflects that the 
veteran's pes planus was congenital and unimproved by 
treatment and that it existed prior to service.

b.  Evidence considered by the RO in January 1963

The evidence before the RO at the time of its January 1963 
rating decision consisted of service medical records, a June 
1948 VA examination report, December 1962 VA admission 
record, and lay statements by the veteran.

The June 1948 VA examination report indicates, as history 
provided by the veteran, that he sprained his left ankle in 
November 1946 and that it went numb with prolonged standing.  
Physical examination revealed no right ankle problems.  The 
report states that the veteran did not have pes planus.

The December 1962 VA admission report shows that the veteran 
was admitted for eye problems.  Physical examination revealed 
a fullness over the right medial malleolus of the ankle.  
Final diagnosis was "deformity of right ankle."

Lay statements by the veteran allege that he injured his 
right ankle in either 1946 or 1947.

The claims file also contains a July 1950 private physician's 
note and August 1950 VA clinical record.  However, those 
pertain to an eye disorder.  They make no mention of pes 
planus or right ankle problems.

c.  Evidence submitted since January 1963

Evidence added to the claims file since January 1963 consists 
of a July 1996 VA examination report, July 1996 VA outpatient 
record, and lay statements by the veteran, including 
testimony at a May 1999 Travel Board hearing.  The claims 
file also contains VA medical records dated from January 1963 
to March 1964, and in July 1995; however, these do not 
pertain to pes planus or to a right ankle disorder.

The July 1996 VA examination report indicates that the 
veteran's feet and legs hurt at night and when climbing.  The 
veteran reported that "this did not happen in service."  He 
reported that he did have flat feet in service, as well as an 
injury to his right ankle caused by stepping in a hole.  He 
indicated that fluid was drawn from the ankle and that it was 
wrapped.  He reported that he reinjured it soon thereafter, 
and that he sprained his ankles several times since service.  
Current complaints included swelling of the ankles.  Physical 
examination revealed a normal gait with no problems with 
walking.  There was a large bunion on each foot.  The veteran 
had severe pes planus.  Right ankle had swelling, crepitus, 
lateral tenderness, and 1+ pitting edema.  X-rays revealed 
mild degenerative changes of the feet and ankles and soft 
tissue widening of the bilateral metatarsals, less on the 
right.  Diagnosis was of possible gout.  Final diagnosis was 
"large bunions, base of both great toes."

The July 1996 VA outpatient record shows that the veteran had 
problems with his feet and legs, which he attributed to a 
right ankle injury in service.

Lay statements by the veteran reflect that he injured his 
ankle (presumably his right) and that he had pes planus in 
service, the latter requiring special shoes with reinforced 
sides.  He reported that he currently had very weak ankles 
and pain and swelling in his legs and ankles.  During his May 
1999 Travel Board hearing, the veteran reiterated these 
contentions.  His representative argued that service 
connection for pes planus was warranted based on aggravation.  
The veteran indicated that he would obtain a medical opinion 
to the effect that his pes planus worsened during service. 

IV.  Analysis

a.  Pes planus

As stated above, the veteran's claim seeking entitlement to 
service connection for pes planus was denied by the RO in 
April 1948.  That decision is final, and the Board may reopen 
and reconsider that claim only if the veteran presents new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a)  (1999); (West 1991); Barnett v. Brown, 83 F.3d 
1380  (Fed. Cir. 1996) (the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283.  In this matter, the additional evidence since April 
1948 consists of the June 1948 and July 1996 VA examination 
reports, the December 1962 VA admission report, the July 1996 
VA outpatient record, and lay statements by the veteran.  The 
1948 VA report indicates only that the veteran did not have 
pes planus.  The July 1996 VA examination report reflects 
only that he had severe pes planus.  None of the other 
medical documents make any mention of pes planus; as such, 
they do not bear substantially upon the matter under 
consideration.  38 C.F.R. § 3.156(a) (1999).

While the 1996 VA report shows that the veteran had pes 
planus, this fact was already accepted by the RO in its April 
1948 decision.  Therefore, that document is also not new 
evidence.  It is merely cumulative and redundant.  Id.

The Board also finds that none of the additional evidence is 
"material".  As stated above, in order to be "material," 
the evidence must be probative of the "issue at hand."  
Evans, 9 Vet. App. at 283; Hodge, supra.  A determination of 
what is the "issue at hand" in a case depends on the basis 
for the last prior final denial of the claim.  In April 1948, 
the RO denied the veteran's claim for service connection 
because it found no evidence that pes planus was incurred in 
or aggravated by service.  Thus, in order to be "material," 
the additional evidence would have to address inservice 
incurrence of pes planus or aggravation of pes planus due to 
service.  None of the additional evidence does so.  As stated 
above, the additional evidence merely shows that the veteran 
currently has severe pes planus.  While the veteran may feel 
that his pes planus was aggravated by service, his opinion is 
not competent evidence because such an opinion requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is noteworthy that, during his May 1999 
Travel Board hearing, the veteran was apprised of the need 
for a medical opinion indicating that his pes planus, which 
was specifically noted to have existed at the time of his 
induction into service, worsened during service.  He was 
provided the opportunity to obtain such an opinion.  However, 
no such opinion is of record.

b.  Right ankle disorder

As stated above, the RO denied the claim for service 
connection for a right ankle disorder in January 1963 because 
no evidence indicated that a right ankle injury was incurred 
in service.  The RO acknowledged that the veteran currently 
had a right ankle disorder, namely a deformity identified as 
fullness of the medial malleolus.  The additional evidence in 
the claims file only shows that the veteran continues to have 
a right ankle problem.  This is redundant.  38 C.F.R. 
§ 3.156(a)  (1999).  None of the additional evidence pertains 
to the matter of a nexus between a current right ankle 
disorder and service.  In fact, the July 1996 VA report 
specifically states that the veteran possibly had gout and 
that this problem did not occur in service.

The only evidence indicating inservice incurrence of a right 
ankle disorder is in the veteran's own lay statements.  
However, they are not competent evidence because he lacks the 
requisite expertise to provide an opinion as to medical 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, although some of the recent medical 
records note a history of a right ankle injury in service, 
this is merely medical history provided by the veteran.  
Therefore, it, too, is not competent evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  ("[A] bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  In any event, at the time of the 
RO's January 1963 decision, the veteran had already submitted 
lay statements arguing that he injured his right ankle in 
service.  Therefore, any additional arguments to the same 
effect are redundant and, consequently, not "new."  
38 C.F.R. § 3.156(a) (1999).

V.  Conclusion

Overall, none of the additional medical evidence addresses 
aggravation of pes planus in service or incurrence of a right 
ankle disorder in service.  The evidence only shows that the 
veteran currently has pes planus and a right ankle problem, 
facts which were established at the time of the prior final 
decisions.  While the veteran argues that his pes planus 
began in service or, alternatively, got worse during service, 
and that he injured his right ankle in service, this is not 
competent evidence for the Board to consider.  Since he made 
these assertions at the time of the prior RO decisions, his 
lay statements are also not "new," but are redundant.

In light of the above, the Board must deny the veteran's 
request to reopen his previously denied claims for 
entitlement to service connection for pes planus and for a 
right ankle disorder.  No new and material evidence has been 
submitted in regard to these claims.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance, Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998), and that the RO used 
the "reasonable possibility" language in its December 1996 
decision.  However, the veteran was not prejudiced by the 
Board's rendering of this decision.  38 U.S.C.A. § 7621(b)  
(West 1991); see Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the veteran was provided all of the pertinent 
regulations pertaining to new and material evidence in the 
RO's April 1997 Statement of the Case.  He was also informed 
of the exact evidence needed to reopen his claims during his 
May 1999 Travel Board hearing.  Since any pertinent evidence 
submitted subsequent to the prior final decisions is 
cumulative in nature, it is clear that the claims would have 
been denied even without the "reasonable possibility" 
analysis.  The law does not require a useless act.  There is 
no prejudicial error if it is clear that a claim would have 
been unsuccessful irrespective of the error.  Winters v. 
West, 12 Vet. App. 203, 207  (1999).


ORDER

The appeal to reopen claims of entitlement to service 
connection for pes planus and a right ankle disorder is 
denied.



		
	GEORGE SENYK
	Member, Board of Veterans' Appeals

 

